DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2 – 6, 8 – 13, 15, and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiffmann, et al, U. S. Patent Application Publication 2018/0024228 (“Shiffmann”) in view of Stachnik, et al, U. S. Patent Application Publication 2020/0057090 (“Stachnik”).
Regarding claim 1, Shiffmann teaches:
A method comprising: receiving, from a radar sensor associated with an autonomous vehicle, radar data comprising (Shiffmann, paragraph 0014-0020, “[0014] FIG. 1 illustrates a non-limiting example of a radar system 10, hereafter referred to as the system 10. The system 10 is generally suitable for use in an automated vehicle, a host-vehicle 12 for example, and is equipped with an auto-alignment feature for aligning a radar-sensor 14 with a reference frame established by the body of the host-vehicle 12. [0023] The system 10 also includes a controller 34 in communication with the radar-sensor 14 and the speed-sensor 30. The controller 34 may include a processor … for processing data… The controller 34 may include memory … for storing one or more routines, thresholds, and captured data. The one or more routines may be executed by the processor. [0020] Continuing to refer to FIG. 1, the radar-sensor 14 is used to detect instance of objects 20 present in a field-of-view 16 proximate to the host-vehicle 12…”; that an autonomous vehicle can have a system with a radar; a processor, memory, routines to run on the processor and store data; that the radar can detect objects 20 in the field of view).
a  (Shiffmann, paragraph 0020-0021, “[0020] Continuing to refer to FIG. 1, the radar-sensor 14 is used to detect instance of objects 20 present in a field-of-view 16 proximate to the host-vehicle 12. [0021] As will also be described below, the auto-alignment process carried out by the algorithm 18 is greatly simplified when each of the at least three objects is not moving, i.e. can be characterized as stationary. By way of example and not limitation, the objects 20 used as points of reference by the system 10 for auto-alignment may include a stop-sign 20A, a speed-limit-sign 20B, and/or a stopped-vehicle 20C.”; that a radar can measure “range rate” to stationary objects 20 of figure 1 (not explicitly Doppler in Shiffmann) around the).
determining, as an error, a difference between the  (Shiffmann, paragraph 0064, “[0064] If these agree, then successful convergence is indicated. In another scheme, the range-rate residual error (i.e. the difference between the predicted range-rate and the measured range-rate of those stationary objects) is monitored. Ideally, a short-term average of these range-rate residual errors will converge to a minimum value, and when this value is achieved then successful convergence is indicated.”; that a system can calculate the rolling average of the difference between a “predicted” range-rate and a “measured” range-rate of a system to find a smoothed answer).
altering, as an updated model, one or more parameters of the model for the radar data to obtain an updated model, wherein: (Shiffmann, paragraph 0030-0059, “[0030] Definitions of the ‘actual’ (i.e. the measurement-error-free value) variable names or symbols, and the ‘measured’ (i.e. indicated by measurements made by the radar sensor 14) variable names or symbols used herein are defined as follows: … [0047] To solve Eq. 5, the following signals or values are needed: A) Radar measurements dRm(i), Am(i) and Em(i), which are provided by radar-sensor, and B) Host velocity components Um(i) and Vm(i), recall that Wm(i)=0 is assumed. … Accordingly, the controller 34 is further configured to determine the side-slip-angle 50 (Ys) of the host-vehicle 12 based on the yaw-rate 56, and further determine the speed-scaling-error 36, the azimuth-misalignment 38, and the elevation-misalignment 40 based on the side-slip-angle 50. Many methods exist for this purpose, as will be recognized by those in the art. … (0048] A batch least squares problem can be formed by stacking a number of Eq. 5 or Eq. 10 vertically to form an array with one equation for each i-th detection. (0059] The algorithm 18 can also be implemented as a recursive least squares or Kalman filter. … A practitioner skilled in the art could easily envision how to formulate such a filter based on the Main Equation (Eq. 5) or the Simplified Equation (Eq. 10) shown above.”; that the measurements from the radar, and the predicted values of the radar range rate are part of a model to determine (i.e. model) better values for the azimuth, elevation, and speed errors in an autonomous vehicle, that one algorithm such as a recursive least squares or Kalman filter can be used to model past (estimates), present (radar measurements) and future (future predictions) of the three errors and correct for them; see paragraphs 0030-0039 for definitions of the variables used; see equations 10, 11, 12 and 13 to see how the data are fused to correct for the three error sources).
Shiffmann does not explicitly teach:
… a Doppler value… … the Doppler value …
altering the one or more parameters of the model for the radar data is based at least in part on an asymmetrical loss function that comprises a first portion and a second portion,
the first portion comprises a square of the error,
the second portion is linearly proportional to the error, and the second portion is based at least in part on an estimated velocity of the vehicle; determining a velocity of the autonomous vehicle based at least in part on the updated model; and
controlling the autonomous vehicle based at least in part on the velocity..
Stachnik teaches:
… a Doppler value… … the Doppler value … (Stachnik, paragraph 0044, “[0044] According to another embodiment of the system the sensor and the control unit can form a so called Pulse Doppler radar system, which is a widespread and well-known system for determining a plurality of detection points, each detection point representing an estimated velocity at a position on the object,”; the widespread and well-known Doppler radar system used to determine an estimated velocity of a vehicle and other detection points).
altering the one or more parameters of the model for the radar data is based at least in part on an asymmetrical loss function that comprises a first portion and a second portion, (Stachnik, paragraph 0083-0087, “[0083) The range rate equation for a single detection point 6 can be expressed as follows: … [0085) The compensated range rate can also be expressed as: [0087) The so called velocity profile equation (or range rate equation) is defined as: (Equation {0087} here) wherein c, represents the first, e.g. longitudinal, coefficient or component of the range rate ands, represents the second, e.g. lateral, coefficient or component of the range rate equation. Therefore, the range rate can readily be determined for any azimuth angle from a specific angle range using the range rate equation. The range rate is an example of an estimated velocity in the general sense of the disclosure.”; that the parameters are adjusted from window to window (weighted in this example) rather than averaging ALL of the previous samples to calculate a more accurate ego velocity).
the first portion comprises a square of the error, (Stachnik, paragraph 0088, “[0088) As the skilled person understands, in practice, the “true” coefficients c,, s, are usually estimated from a plurality of detection points. These estimates are denoted c, ands, and are estimated using, e.g., an iteratively (re-) weighted least squares methodology. [0089) Step 1: In an initial step, the method comprises emitting a radar signal and determining, … a plurality of radar detection points at one measurement instance. (0090) Step 2: The compensated range rate r, ,cmp is determined [0091] Step 3: From the results of steps 1 and 2, …  of the velocity profile equation of the target are preferably determined by using an iteratively reweighted least squares (IRLS) methodology”; that the range rates of objects can be determined using a “square of the error”; here “error” is the square of the distance between the measured valued and the previous least squares solution).
the second portion is linearly proportional to the error, and the second portion is based at least in part on an estimated velocity of the vehicle; determining a velocity of the autonomous vehicle based at least in part on the updated model; and (Stachnik, paragraph 0099, “[0099] It can be shown that if the target 2 moves along a straight line (linear movement), the first and second estimated coefficients correspond to a portion of the velocity in the first and second spatial dimensions. [0106] The uncertainty estimate of the estimated velocity for the i-th detection point is preferably defined as: .carat over.U.sub.Vi…. The estimate as such, as well as the both portions are preferably squared figures, which avoid negative values for the estimate.”; that the ego velocity (i.e. estimated velocity of the vehicle) is based on a squared term and linear term to arrive at the reweighted least squares solution to the estimated velocity solution).
controlling the autonomous vehicle based at least in part on the velocity. (Stachnik, paragraph 0040, “[0040] Having regard to possible uses of the uncertainty estimate the method can further comprise controlling a vehicle in the vicinity of the object in dependence of the estimated velocity of the object, wherein the estimated velocity is processed in dependence of the uncertainty estimate.”; that after solving the estimated velocity, the system controls the vehicle).
In view of the teachings of Stachnik it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shiffmann at the time the application was filed in order to calculate a more accurate estimate of vehicle velocity than available from Doppler returns alone (see paragraph 0013-0015).
Regarding claim 7, Shiffmann teaches:
A system comprising: one or more sensors; one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: (Shiffmann, paragraph 0014-0020, “[0014] FIG. 1 illustrates a non-limiting example of a radar system 10, hereafter referred to as the system 10. The system 10 is generally suitable for use in an automated vehicle, a host-vehicle 12 for example, and is equipped with an auto-alignment feature for aligning a radar-sensor 14 with a reference frame established by the body of the host-vehicle 12. [0023] The system 10 also includes a controller 34 in communication with the radar-sensor 14 and the speed-sensor 30. The controller 34 may include a processor … for processing data… The controller 34 may include memory … for storing one or more routines, thresholds, and captured data. The one or more routines may be executed by the processor. [0020] Continuing to refer to FIG. 1, the radar-sensor 14 is used to detect instance of objects 20 present in a field-of-view 16 proximate to the host-vehicle 12…”; that an autonomous vehicle can have a system with a radar; a processor, memory, routines to run on the processor and store data; that the radar can detect objects 20 in the field of view).
receiving, from a radar sensor on a moveable platform, radar data comprising a plurality of  (Shiffmann, paragraph 0020-0021, “[0020] Continuing to refer to FIG. 1, the radar-sensor 14 is used to detect instance of objects 20 present in a field-of-view 16 proximate to the host-vehicle 12. [0021] As will also be described below, the auto-alignment process carried out by the algorithm 18 is greatly simplified when each of the at least three objects is not moving, i.e. can be characterized as stationary. By way of example and not limitation, the objects 20 used as points of reference by the system 10 for auto-alignment may include a stop-sign 20A, a speed-limit-sign 20B, and/or a stopped-vehicle 20C.”; that a radar can measure “range rate” to stationary objects 20 of figure 1 (not explicitly Doppler in Shiffmann) around the).
determining a model that fits the radar data, wherein: (Shiffmann, paragraph 0064, “[0064] If these agree, then successful convergence is indicated. In another scheme, the range-rate residual error (i.e. the difference between the predicted range-rate and the measured range-rate of those stationary objects) is monitored. Ideally, a short-term average of these range-rate residual errors will converge to a minimum value, and when this value is achieved then successful convergence is indicated.”; that a system can calculate the rolling average of the difference between a “predicted” range-rate and a “measured” range-rate of a system to find a smoothed answer).
determining the model is  (Shiffmann, paragraph 0030-0059, “[0030] Definitions of the ‘actual’ (i.e. the measurement-error-free value) variable names or symbols, and the ‘measured’ (i.e. indicated by measurements made by the radar sensor 14) variable names or symbols used herein are defined as follows: … [0047] To solve Eq. 5, the following signals or values are needed: A) Radar measurements dRm(i), Am(i) and Em(i), which are provided by radar-sensor, and B) Host velocity components Um(i) and Vm(i), recall that Wm(i)=0 is assumed. … Accordingly, the controller 34 is further configured to determine the side-slip-angle 50 (Ys) of the host-vehicle 12 based on the yaw-rate 56, and further determine the speed-scaling-error 36, the azimuth-misalignment 38, and the elevation-misalignment 40 based on the side-slip-angle 50. Many methods exist for this purpose, as will be recognized by those in the art. … (0048] A batch least squares problem can be formed by stacking a number of Eq. 5 or Eq. 10 vertically to form an array with one equation for each i-th detection. (0059] The algorithm 18 can also be implemented as a recursive least squares or Kalman filter. … A practitioner skilled in the art could easily envision how to formulate such a filter based on the Main Equation (Eq. 5) or the Simplified Equation (Eq. 10) shown above.”; that the measurements from the radar, and the predicted values of the radar range rate are part of a model to determine (i.e. model) better values for the azimuth, elevation, and speed errors in an autonomous vehicle, that one algorithm such as a recursive least squares or Kalman filter can be used to model past (estimates), present (radar measurements) and future (future predictions) of the three errors and correct for them; see paragraphs 0030-0039 for definitions of the variables used; see equations 10, 11, 12 and 13 to see how the data are fused to correct for the three error sources).
Shiffmann does not explicitly teach:
… a Doppler value… … the Doppler value …
based at least in part on adjusting a parameter of the model based at least in part on output of an asymmetrical loss function comprising a first portion and a second portion, 
the first portion is quadratic,
 the second portion is linear; and the second portion is based at least in part on at least one of an estimated velocity of the moveable platform or at least one of the plurality of .
Stachnik teaches:
… a Doppler value… … the Doppler value … (Stachnik, paragraph 0044, “[0044] According to another embodiment of the system the sensor and the control unit can form a so called Pulse Doppler radar system, which is a widespread and well-known system for determining a plurality of detection points, each detection point representing an estimated velocity at a position on the object,”; the widespread and well-known Doppler radar system used to determine an estimated velocity of a vehicle and other detection points).
based at least in part on adjusting a parameter of the model based at least in part on output of an asymmetrical loss function comprising a first portion and a second portion,  (Stachnik, paragraph 0083-0087, “[0083) The range rate equation for a single detection point 6 can be expressed as follows: … [0085) The compensated range rate can also be expressed as: [0087) The so called velocity profile equation (or range rate equation) is defined as: (Equation {0087} here) wherein c, represents the first, e.g. longitudinal, coefficient or component of the range rate ands, represents the second, e.g. lateral, coefficient or component of the range rate equation. Therefore, the range rate can readily be determined for any azimuth angle from a specific angle range using the range rate equation. The range rate is an example of an estimated velocity in the general sense of the disclosure.”; that the parameters are adjusted from window to window (weighted in this example) rather than averaging ALL of the previous samples to calculate a more accurate ego velocity).
the first portion is quadratic, (Stachnik, paragraph 0088, “[0088) As the skilled person understands, in practice, the “true” coefficients c,, s, are usually estimated from a plurality of detection points. These estimates are denoted c, ands, and are estimated using, e.g., an iteratively (re-) weighted least squares methodology. [0089) Step 1: In an initial step, the method comprises emitting a radar signal and determining, … a plurality of radar detection points at one measurement instance. (0090) Step 2: The compensated range rate r, ,cmp is determined [0091] Step 3: From the results of steps 1 and 2, …  of the velocity profile equation of the target are preferably determined by using an iteratively reweighted least squares (IRLS) methodology”; that the range rates of objects can be determined using a “square of the error”; here “error” is the square of the distance between the measured valued and the previous least squares solution).
 the second portion is linear; and the second portion is based at least in part on at least one of an estimated velocity of the moveable platform or at least one of the plurality of  (Stachnik, paragraph 0099, “[0099] It can be shown that if the target 2 moves along a straight line (linear movement), the first and second estimated coefficients correspond to a portion of the velocity in the first and second spatial dimensions. [0106] The uncertainty estimate of the estimated velocity for the i-th detection point is preferably defined as: .carat over.U.sub.Vi…. The estimate as such, as well as the both portions are preferably squared figures, which avoid negative values for the estimate.”; that the ego velocity (i.e. estimated velocity of the vehicle) is based on a squared term and linear term to arrive at the reweighted least squares solution to the estimated velocity solution).
In view of the teachings of Stachnik it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shiffmann at the time the application was filed in order to calculate a more accurate estimate of vehicle velocity than available from Doppler returns alone (see paragraph 0013-0015).
Regarding claim 14, Shiffmann teaches:
A non-transitory computer-readable medium storing processor-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:  (Shiffmann, paragraph 0014-0020, “[0014] FIG. 1 illustrates a non-limiting example of a radar system 10, hereafter referred to as the system 10. The system 10 is generally suitable for use in an automated vehicle, a host-vehicle 12 for example, and is equipped with an auto-alignment feature for aligning a radar-sensor 14 with a reference frame established by the body of the host-vehicle 12. [0023] The system 10 also includes a controller 34 in communication with the radar-sensor 14 and the speed-sensor 30. The controller 34 may include a processor … for processing data… The controller 34 may include memory including non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds, and captured data. The one or more routines may be executed by the processor. [0020] Continuing to refer to FIG. 1, the radar-sensor 14 is used to detect instance of objects 20 present in a field-of-view 16 proximate to the host-vehicle 12…”; that an autonomous vehicle can have a system with a radar; a processor, non-volatile memory, routines to run on the processor and store data; that the radar can detect objects 20 in the field of view).
receiving, from a radar sensor associated with a moveable platform, radar data comprising a plurality of  (Shiffmann, paragraph 0020-0021, “[0020] Continuing to refer to FIG. 1, the radar-sensor 14 is used to detect instance of objects 20 present in a field-of-view 16 proximate to the host-vehicle 12. [0021] As will also be described below, the auto-alignment process carried out by the algorithm 18 is greatly simplified when each of the at least three objects is not moving, i.e. can be characterized as stationary. By way of example and not limitation, the objects 20 used as points of reference by the system 10 for auto-alignment may include a stop-sign 20A, a speed-limit-sign 20B, and/or a stopped-vehicle 20C.”; that a radar can measure “range rate” to stationary objects 20 of figure 1 (not explicitly Doppler in Shiffmann) around the).
determining a model that fits the radar data, (Shiffmann, paragraph 0064, “[0064] If these agree, then successful convergence is indicated. In another scheme, the range-rate residual error (i.e. the difference between the predicted range-rate and the measured range-rate of those stationary objects) is monitored. Ideally, a short-term average of these range-rate residual errors will converge to a minimum value, and when this value is achieved then successful convergence is indicated.”; that a system can calculate the rolling average of the difference between a “predicted” range-rate and a “measured” range-rate of a system to find a smoothed answer).
wherein: determining the model  (Shiffmann, paragraph 0030-0059, “[0030] Definitions of the ‘actual’ (i.e. the measurement-error-free value) variable names or symbols, and the ‘measured’ (i.e. indicated by measurements made by the radar sensor 14) variable names or symbols used herein are defined as follows: … [0047] To solve Eq. 5, the following signals or values are needed: A) Radar measurements dRm(i), Am(i) and Em(i), which are provided by radar-sensor, and B) Host velocity components Um(i) and Vm(i), recall that Wm(i)=0 is assumed. … Accordingly, the controller 34 is further configured to determine the side-slip-angle 50 (Ys) of the host-vehicle 12 based on the yaw-rate 56, and further determine the speed-scaling-error 36, the azimuth-misalignment 38, and the elevation-misalignment 40 based on the side-slip-angle 50. Many methods exist for this purpose, as will be recognized by those in the art. … (0048] A batch least squares problem can be formed by stacking a number of Eq. 5 or Eq. 10 vertically to form an array with one equation for each i-th detection. (0059] The algorithm 18 can also be implemented as a recursive least squares or Kalman filter. … A practitioner skilled in the art could easily envision how to formulate such a filter based on the Main Equation (Eq. 5) or the Simplified Equation (Eq. 10) shown above.”; that the measurements from the radar, and the predicted values of the radar range rate are part of a model to determine (i.e. model) better values for the azimuth, elevation, and speed errors in an autonomous vehicle, that one algorithm such as a recursive least squares or Kalman filter can be used to model past (estimates), present (radar measurements) and future (future predictions) of the three errors and correct for them; see paragraphs 0030-0039 for definitions of the variables used; see equations 10, 11, 12 and 13 to see how the data are fused to correct for the three error sources).
Shiffmann does not explicitly teach:
… a Doppler value… … the Doppler value …
is based at least in part on adjusting a parameter of the model based at least in part on output of an asymmetrical loss function comprising a first portion and a second portion,
the first portion is quadratic,
the second portion is linear; and the second portion scales is based at least in part on at least one of an estimated velocity of the moveable platform or at least one of the plurality of .
Stachnik teaches:
… a Doppler value… … the Doppler value … (Stachnik, paragraph 0044, “[0044] According to another embodiment of the system the sensor and the control unit can form a so called Pulse Doppler radar system, which is a widespread and well-known system for determining a plurality of detection points, each detection point representing an estimated velocity at a position on the object,”; the widespread and well-known Doppler radar system used to determine an estimated velocity of a vehicle and other detection points).
is based at least in part on adjusting a parameter of the model based at least in part on output of an asymmetrical loss function comprising a first portion and a second portion, (Stachnik, paragraph 0083-0087, “[0083) The range rate equation for a single detection point 6 can be expressed as follows: … [0085) The compensated range rate can also be expressed as: [0087) The so called velocity profile equation (or range rate equation) is defined as: (Equation {0087} here) wherein c, represents the first, e.g. longitudinal, coefficient or component of the range rate ands, represents the second, e.g. lateral, coefficient or component of the range rate equation. Therefore, the range rate can readily be determined for any azimuth angle from a specific angle range using the range rate equation. The range rate is an example of an estimated velocity in the general sense of the disclosure.”; that the parameters are adjusted from window to window (weighted in this example) rather than averaging ALL of the previous samples to calculate a more accurate ego velocity).
the first portion is quadratic, (Stachnik, paragraph 0088, “[0088) As the skilled person understands, in practice, the “true” coefficients c,, s, are usually estimated from a plurality of detection points. These estimates are denoted c, ands, and are estimated using, e.g., an iteratively (re-) weighted least squares methodology. [0089) Step 1: In an initial step, the method comprises emitting a radar signal and determining, … a plurality of radar detection points at one measurement instance. (0090) Step 2: The compensated range rate r, ,cmp is determined [0091] Step 3: From the results of steps 1 and 2, …  of the velocity profile equation of the target are preferably determined by using an iteratively reweighted least squares (IRLS) methodology”; that the range rates of objects can be determined using a “square of the error”; here “error” is the square of the distance between the measured valued and the previous least squares solution).
the second portion is linear; and the second portion scales is based at least in part on at least one of an estimated velocity of the moveable platform or at least one of the plurality of  (Stachnik, paragraph 0099, “[0099] It can be shown that if the target 2 moves along a straight line (linear movement), the first and second estimated coefficients correspond to a portion of the velocity in the first and second spatial dimensions. [0106] The uncertainty estimate of the estimated velocity for the i-th detection point is preferably defined as: .carat over.U.sub.Vi…. The estimate as such, as well as the both portions are preferably squared figures, which avoid negative values for the estimate.”; that the ego velocity (i.e. estimated velocity of the vehicle) is based on a squared term and linear term to arrive at the reweighted least squares solution to the estimated velocity solution).
In view of the teachings of Stachnik it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shiffmann at the time the application was filed in order to calculate a more accurate estimate of vehicle velocity than available from Doppler returns alone (see paragraph 0013-0015).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648